Citation Nr: 1644876	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-28 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for tuberculosis.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a hearing loss disability.

8.  Entitlement to an initial compensable rating for service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1983 to March 1984, April 1985 to March 1992 and again from April 2003 to March 2004.  He also served in the Army Reserves from 1983 to 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

As a preliminary matter, the Board recognizes that the Veteran previously filed service connection claims for GERD, tinnitus, and hearing loss.  In a January 2005 rating decision, the RO denied all three claims.  The Veteran did not appeal, and that decision became final.  38 C.F.R. §§ 20.302, 20.1103.  It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  This jurisdictional hurdle to reviewing the claim on the merits is predicated upon the finding that the January 2005 rating decision is final and not subject to de novo review absent a reopening by new and material evidence.  See 38 U.S.C.A. § 5108.

However, the record reflects the receipt of highly probative service treatment records (STRs), which were not before the RO at the time of the January 2005 decision, but existed at the time of that decision.  In such a situation, the Board must consider the claim on the merits.  38 C.F.R. § 3.156(c). 

In September 2010, the Veteran filed his claim for service connection for PTSD.  The record reflects that the Veteran has received treatment for anxiety.  Hence, the Board is expanding the Veteran's claim to include consideration of whether service connection may be awarded for any psychiatric disability manifesting during the period under review.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that in the context of psychiatric disorders that the Board must broadly construe claims, and must consider other diagnoses for service connection when the medical record so reflects).

The Veteran testified before the undersigned Veterans Law Judge at a Central Office Board hearing.  A transcript of that proceeding is of record.

The issues of entitlement to service connection for PTSD, an acquired psychiatric disability other than PTSD, obstructive sleep apnea, hearing loss and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the June 2016 Board hearing, the Veteran, through his representative, indicated that he wished to withdraw his claim for service connection for tuberculosis.  

2.  The evidence of record is in equipoise as to whether the Veteran's tinnitus disability had its onset during service.  

3.  The Veteran takes medication to control his hypertension, but does not have diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more.


CONCLUSIONS OF LAW

1.  The criteria for withdraw of the appeal, as it pertains to the issue of entitlement to service connection for tuberculosis, have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, service connection for a tinnitus disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for a compensable evaluation for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in September 2010 and December 2010, prior to the initial adjudication of the claims on appeal.  The claim for a higher initial rating for hypertension arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional Veterans Claims Assistance Act of 2000 (VCAA) notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The AOJ has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The Veteran was afforded VA medical examination in April 2011 for hypertension.  Notably, the VA examination report is supplemented by clinic records disclosing blood pressure readings.  As discussed during the hearing, the Veteran monitors his blood pressure readings with a digital blood pressure machine which does not print out readings.  He has been advised to bring his blood pressure machine into the clinic setting for future claims, but notably the Veteran has not reported that his blood pressure machine reflected diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more.  Thus, there is no additional relevant information to be obtained.

The Veteran has identified no outstanding evidence that could be obtained to substantiate his claim, and the Board is unaware of any such outstanding evidence.  Given the above, no further action related to the duties to notify and assist is required in this case.

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(4).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, at the June 2016 Board hearing, the Veteran's representative indicated that the Veteran wished to withdraw his appeal as to the issue of entitlement to service connection for tuberculosis.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.

Service connection - tinnitus

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic disease of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.   Tinnitus due to acoustic trauma is deemed an organic disease of the nervous system.  Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015) (holding that tinnitus is considered an organic disease of the nervous system where there is evidence of acoustic trauma).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

A veteran bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009); Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its decision, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

STRs demonstrate that the Veteran was routinely exposed to hazardous noise.  See STR dated December 7, 1989.  Immediately after the Veteran returned from his last period of active service, he reported having ringing in his ears.  See Post-Deployment Questionnaire dated March 17, 2004.  

The Veteran again reported ringing in his ears a few months after his last discharge from active service.  See Report of Medical History dated September 28, 2004.  

The Veteran was afforded a VA examination in August 2011.  At that time, the examiner opined that the Veteran's tinnitus was less likely than not related to his period of service.  In so finding, the examiner stated that there was no evidence of tinnitus in the claims file.  

The Board finds that the March 2011 VA examiner's opinion is not probative.  The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the August 2011 examiner's negative opinion was primarily based on the lack of a tinnitus diagnosis.  However, as noted above, the Veteran reported ringing in the ears several times during service.  In rendering the negative nexus, the examiner did not consider such pertinent evidence.  Accordingly, the Board assigns the VA examiner's opinion no probative value.

The Board observes that, in adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone when there is credible evidence of continuity of symptomatology since service.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Given the above, the Board finds that the evidence of record is at least in relative equipoise in showing that the Veteran's tinnitus had its onset during service after he was exposed to hazardous noise levels.  The Veteran reported tinnitus during service, immediately after service and continues to report tinnitus.  In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  

Increased Rating Hypertension

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Veteran seeks a compensable rating for his service-connected hypertension, rated under DC 7101, which rates hypertensive vascular disease, including hypertension and isolated systolic hypertension.  See 38 C.F.R. § 4.104. 

The rating schedule provides a 10 percent evaluation when diastolic pressure is predominantly 100 or more, or when systolic pressure is predominantly 160 or more, or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure of predominantly 120 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Historically, the Veteran's hypertension began during active military service.  His STRs do not reflect any period of time where his diastolic pressure was predominantly 100 or more.

The Veteran was afforded a VA examination in April 2011.  The three most recent blood pressure recordings were: 147/96 on April 23, 146/94 on April 24, and 141/93 on April 25.  The Veteran reported taking medication to control his hypertension.  In addition, he did not miss work nor have any complications related to his hypertension.

At an October 2011 exam, the Veteran's blood pressure recording was 134/86. 

At a November 2011 exam, the Veteran's blood pressure recording was 134/86.  

At a 2012 annual hypertension exam, the Veteran reported having no complaints.  His blood pressure recording was 137/100.  Otherwise, the remaining clinic records since service discharge clearly reflect that diastolic pressure was not predominantly 100 or more, or that systolic pressure was predominantly 160 or more.

The Board finds that the Veteran is not entitled to a compensable rating for his service-connected hypertension disability.  The Veteran takes medication to control his blood pressure.  However, the lay and medical evidence does not reflect diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more for any time during the appeal period.  The Board also finds no history of diastolic pressure predominantly 100 or more, and the Veteran has not accurately reported or documented any additional blood pressure readings not already recorded in his clinic records.

In so holding, the Board observes that the Veteran's representative has argued that a series of blood pressure readings taken in June and July 2003 established a history of diastolic pressure predominantly 100 or more.  Indeed, there are 9 separate readings taken during this time period which reflected diastolic pressure of 100 or more.  However, on 15 other readings, diastolic pressure was less than 100.  Thus, even for this short period, the finding of 9 out of 26 readings do not reflect even a majority of readings rather than the regulatory standard of predominant.  Thus, on a factual basis, the Board finds that there is no history of diastolic pressure predominantly 100 or more.

The Board also observes that the Veteran's treating psychologist argued that the Veteran's current blood pressure readings are not representative of the extent of underlying hypertensive disability as the blood pressure readings are being controlled with medication.  The Board finds that such statement provides no support for a compensable rating as the Board may only review the actual recorded blood pressure readings regardless of the medication effects.  

The Board further observes that the Veteran has not reported home blood pressure readings of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more for any time during the appeal period.  There is also no lay or medical evidence of hypertensive complications which should be separately rated.

As the lay and medical evidence does not reflect that the Veteran has diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, he is not entitled to a compensable rating.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C.A. § 5107 (b).

The Board has also considered whether the case should be referred for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the evidence does not show that the Veteran's hypertension disability presents an exceptional disability picture, insofar as his symptoms are expressly contemplated by the rating schedule.  There is no lay or medical evidence of any complications, symptoms or functional limitations which is not adequately addressed by the schedular criteria.  Consequently, the Board finds that referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation for his disability under 38 C.F.R. § 3.321 is not warranted.


ORDER

The issue of service connection for tuberculosis is dismissed.

Service connection for tinnitus is granted.

An initial compensable rating for service-connected hypertension is denied.


REMAND

The Board finds that additional development is required prior to appellate adjudication of the remaining issues.

Hearing loss

The Veteran avers that he has a current hearing loss disability that is related to his periods of active service.  The threshold question that must be addressed in this case is whether the Veteran has a disability within the meaning of the law, for which service connection is sought.

The United States Court of Appeals for Veterans Claims (Court/CAVC) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operates to establish when a hearing loss disability can be service connected.  Id. at 159.  For the purposes of applying the laws administered by VA, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  When the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

During his periods of service, the Veteran was afforded several audiograms.  Early on, the Veteran's audiograms yielded normal results.  See STRs dated July 22, 1983, February 15, 1984, May 10, 1991, May 21, 1991, and January 24, 1992.  

In June 1999, the Veteran reported hearing loss/difficulty hearing.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
56
95
90
95
LEFT
60
80
75
80
85

The clinician noted hearing defect.  See Report of Medical History and Report of Medical Examination dated June 26, 1999.  

In September 2004, the Veteran reported having hearing loss.  

In November 2004, an audiologist diagnosed hearing loss, but was unable to determine if it was sensorineural or conditional.  

In June 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
90
95
90
95
LEFT
60
70
60
70
75

The Veteran was afforded a VA examination in August 2011.  The Veteran reported having noise exposure during and after his last period of active service.  The clinician noted that during service, the Veteran's hearing loss ranged from mild to moderate to severe to profound hearing loss.  At the time of the VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
25
LEFT
15
20
25
25
25

Speech audiometry revealed speech recognition ability of 94 percent bilaterally.  The clinician opined although previous audiograms show that the Veteran had some degree of hearing loss, his hearing at the time of the August 2011 VA examination was within normal limits bilaterally.  The clinician rationalized that sensorineural hearing loss is permanent and does not improve over time.  Therefore, any hearing loss shown during service is either due to some other etiology and is not sensorineural or the test was invalid.  

On review of this record, the Board finds that the August 2011 VA examiner does not adequately explain the variability in prior audiometric examination reports reflecting hearing loss per VA standards.  Thus, a new examination and opinion is necessary.

Service Connection for PTSD

The Veteran avers that he has PTSD stemming from an in-service explosion, where he witnessed the death of a fellow serviceman.  See STR dated March 17, 2004; VA Treatment Record dated March 23, 2006; Letter from Veteran dated September 30, 2011; Board Hearing Transcript, p. 6.  

Where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Effective July 13, 2010, however, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304 (f)(3).  The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

Here, as the Veteran describes fear of hostile military activity, a VA psychiatrist or psychologist must determine whether the claimed stressor is adequate to support a PTSD diagnosis before the Board will concede the occurrence of the IED explosion.  Although there are two opinions of record which link the Veteran's PTSD to the IED attack he describes, neither opinion is rendered by a VA psychiatrist or psychologist.  

Service Connection for Acquired Psychiatric Disability other than PTSD

The Veteran was afforded a psychiatric VA examination in March 2011.  At that time, the examiner opined that the Veteran did not have PTSD and there was no evidence of another psychiatric disorder.  The record establishes that the Veteran takes medication for an anxiety disorder.  See VA Treatment Records dated July 9, 2009.  The Veteran should be given another examination to determine what psychiatric disabilities, if any, he currently has and whether they are related to his period of service.

Service Connection for Obstructive Sleep Apnea

The Veteran was diagnosed with obstructive sleep apnea in 2010.  Periodically during service, the Veteran reported having a chronic cough while sleeping.  He has also stated that he was told by medics during service that he snored and stopped breathing while sleeping.  To date, the Veteran has not been afforded a VA examination in relation to his claim.  Upon remand, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his obstructive sleep apnea.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Service Connection for GERD

The Veteran was afforded a VA examination in relation to his GERD claim in July 2011.  At that time, the examiner provided a negative nexus, rationalizing that the Veteran was treated for acute gastroenteritis once while in service, and there is no evidence that his current diagnosis is a progression of that in-service diagnosis. 

Based on the evidence of record, it appears the Veteran developed GERD symptoms while in the Army Reserves in 1993.  At that time, clinicians noted symptoms of indigestion, belching, and gas; the Veteran was diagnosed with mild gastritis and GERD.  See Treatment Records dated February 16, 1993, May 10, 1993, October 28, 1993, and January 3, 1994.  

After the Veteran's final period of active service, GERD was noted.  See Treatment Records dated September 29, 2004.  The Board finds that it is clear and unmistakable that the Veteran's GERD existed prior to his last period of service.  See Wagner v. Principi, 370 F.3d 1089 (2004).  As such, an opinion is necessary to determine whether the Veteran's GERD was worsened beyond its normal progression during his period of active service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of the Veteran's claimed disabilities.  Attempts to obtain this information should be documented in the record.  

2.  Thereafter, schedule the Veteran for VA audiology examination to determine whether he manifests hearing loss incurred in or aggravated during service.  The examiner should review the prior audiometric results in June 1999 and June 2010 and clarify whether those results showing hearing loss demonstrated a chronic hearing loss disability and/or acute and transitory hearing impairment.  In so doing, the examiner is requested to discuss the probable reasons for hearing loss shown on these exams, or discuss why such a determination cannot be determined without resort to speculation.  Additionally, the examiner should clarify whether there is any conductive hearing loss component present.

If hearing loss per VA standards have been met, provide opinion as to whether it is at least as likely as not that such hearing loss had its onset in service, or is causally related to an event in service?

3.  Schedule the Veteran for examination by a VA psychiatrist or psychologist.  The claims folder must be made available to the examiner for review of the relevant history.  A notation to the effect that this records review took place should be included in the report of the examiner.

The examiner should opine as to whether the Veteran currently has PTSD as contemplated under DSM-5.  If so, the examiner should opine as to whether it is at least as likely as not (i.e. there is a 50 percent probability) that the Veteran's PTSD is etiologically related to his periods of active service.  The examiner is to specifically opine as to whether the Veteran's claimed stressor, an IED explosion, is adequate to support a diagnosis of PTSD.  

Additionally, list all current psychiatric diagnoses, other than PTSD including anxiety and depressive disorder and, for each disorder, provide opinion as to whether it is at as least as likely as not (i.e. there is a 50 percent probability) that the Veteran's psychiatric diagnoses other than PTSD are etiologically related to his period of service, his PTSD, or his other service-connected disabilities.

In providing this opinion, the examiner should consider the following:
* the Veteran's report of nervous trouble on an April 2004 post-deployment assessment;
* the diagnoses of PTSD provided by a social worker at the Vet Center as well as the March 2012 opinion offered by A. Clark, PSYD; and 
* the report of additional diagnoses of anxiety and depressive disorder.

4.  Schedule the Veteran for an examination with the appropriate examiner to determine the nature and etiology of his obstructive sleep apnea.  The claims folder and a separate copy of this remand should be made available to the examiner for review and the examiner should confirm that such records were available for review.  All tests and studies deemed necessary should be accomplished.  

Upon review of the Veteran's medical history, and after examination of the Veteran, the examiner should provide an opinion indicating whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had its onset in, or is otherwise related to his periods of active duty service.  

The examiner is requested to specify the criteria for diagnosing sleep apnea, and apply those criteria to the facts of this case.  For the purposes of this opinion, the examiner should assume as true that the Veteran has experienced sleeping problems (to include snoring with stopped breathing since active military service from April 2003 to March 2004.  The examiner should consider and comment on the significance of the Veteran's reports of chronic coughing at night, see Report of Medical History dated April 16, 2003, and a reserve battalion surgeon statement regarding symptoms present during reserve service.  A complete rationale must be provided for these opinions.  Furthermore, the examiner should discuss whether the Veteran's exposure to dust, smoke and other irritants in the Persian Gulf are contributing factors.  See March 2012 opinion from A. Clark, PSYD citing Dr. Hirshkowitz of the Houston VAMC Sleep Disorder Center.

5.  Schedule the Veteran for an examination with the appropriate examiner to determine the nature and etiology of his GERD and/or gastritis.  The claims folder and a separate copy of this remand should be made available to the examiner for review and the examiner should confirm that such records were available for review.  All tests and studies deemed necessary should be accomplished.  The examiner should solicit a complete history from the Veteran regarding his GERD/gastritis and comment as to the significance, if any, of the reported history, available lay statements, and the other medical evidence of record.  Upon review of the record and examination of the Veteran, the examiner should respond to the following:

a) Whether clear and unmistakable evidence of record establishes that the Veteran's preexisting GERD and/or gastritis was NOT aggravated by his military service from April 2003 to March 2004 beyond its natural progression.

b) If feasible, the examiner is asked to determine the pre-service level of severity of the Veteran's GERD and gastritis and the level of severity after the Veteran left service.  

With respect to the GERD claim, the examiner should also determine and clarify for the record whether the Veteran's GERD symptoms are supported by objective evidence of a structural gastrointestinal disease by x-ray, endoscopy or laboratory tests, or any other known clinical diagnosis.

6.  After the development requested above has been completed to the extent possible, the AOJ should readjudicate the Veteran's claims.  To the extent relevant, the AOJ should consider the provisions relating to functional gastrointestinal disorders (FGIDs) for Persian Gulf War Veterans.  

If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


